—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 15, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a maintenance manager, reported a crack in one of the employer’s storage tanks. Claimant was discharged for insubordination for refusal to comply with the employer’s various requests for a written report explaining how the crack occurred. Claimant challenges the decision contending that he had in fact submitted a written report which was rejected by the employer.
We find that substantial evidence supports the Board’s decision. The varying contentions of claimant and his employer merely raised a question of credibility which the Board was entitled to resolve (see, Matter of Santos [Hudacs], 206 AD2d 575).
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.